MEMORANDUM **
Gloria Alvarado Lopez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen deportation proceedings to seek relief under the United Nations Convention Against Torture (“Convention”). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen. Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001). We deny the petition for review.
*876We conclude that the BIA did not abuse its discretion by denying the motion to reopen because Lopez did not make a prima facie showing that it is more likely than not that she would be tortured if deported to El Salvador. See 8 C.F.R. § 208.16(c)(2); Kamalthas, 251 F.3d at 1283.
The respondent’s motion to strike portions of Lopez’s reply brief is granted.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.